DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0005681 to Jo et al. (hereinafter referred to as Jo) in view of KR 10-2004-0056807 to Ahn et al. (hereinafter referred to as Ahn).
	In regard to claims 1, 3, 5, and 6, Jo discloses a dryer (100) as shown in figure 6. A main body (110, 120) includes an exhaust port, which is formed by the end of the duct downstream of the blowing fan (60). A first drying chamber (40) is disposed inside the main body (110, 120) and supplied with hot air. A second drying chamber (122) is disposed inside the main body (110, 120) and supplied with hot air. The discharge passage (80) forms an exhaust unit configured to guide air inside the first and second drying chambers to the exhaust port. As shown in figure 6, the exhaust unit (80) includes a first exhaust path for connecting the first drying chamber (40) with the exhaust port and a second exhaust path for connecting the second drying chamber with the first exhaust path. Jo does not disclose a filter assembly detachably coupled to the main body and configured to filter air passing through the first and second exhaust paths. Ahn discloses a similarly dryer (10, 110). Ahn includes a filter (190) that can be located in the exhaust path to collect particulates in the hot air before it is exhausted. As shown in figures 3 and 6, the filter can be provided at different locations depending on the routing of the exhaust path and is detachably coupled to the main body of the dryer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo to include a filter assembly detachably coupled to the main body and configured to filter air passing through the first and second exhaust paths as suggested by Ahn in order to remove particulates from the air stream before it is exhausted. 
	There is no evidence where in the exhaust path the filter is located is critical. One of ordinary skill in the art would reasonably expect that two drying chambers may produce different amounts of particulates depending on what the chamber are used to dry. Predictably, two separate filters can be used in the first and second exhaust path before the paths connect, which would equally filter the air being exhausted as a single filter located after the exhaust paths connect. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn to include separate filter in each exhaust path as this represent an equivalent configuration to filter all of the air before it passes to the exhaust port. In the same manner as in Ahn, the first exhaust path will include a first filter receptacle including a first opening open to insert the first filter thereinto, and the second exhaust path will include a second filter receptacle including a second opening open to insert the second filter thereinto. 
	Ahn discloses a filter assembly (190) that is detachably coupled to the main body and further includes a filter tray (191, 193) configured to support the filter (192). It is considered to be within the scope of a skilled artisan to integrate two filters into a filter tray. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn to include the first and second filters integrally in a single filter tray in order to allow both filters to be removed simultaneously. In this case the main body inherently includes a filter tray receptacle connected to the first and second openings and open to insert the filter tray thereinto. Also, in this case, the first and second openings are inherently open in the same direction and the filter tray is coupled to the main body and closes the first and second openings. 
	In regard to claim 7, Ahn discloses a frame portion (191) that forms a gripper detachably coupled to the filter tray receptacle and a frame (193) that surrounds and supports the filter. In the combination of Jo and Ahn, as discussed above, the filter tray will include the gripper and first and second frames that surround and support both of the filters. When the filter tray is coupled to the main body, the first and second frames are inserted to the first and second filter receptacles through the first and second openings, respectively. 
	In regard to claim 8, there is no evidence exactly how the duct work is run in the dryer critical. In the combination of Jo and Ahn, as discussed above, the air from each chamber needs to be supplied to each filter and the outlet of each filter needs to be connected to the exhaust port. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn such that the first exhaust path includes a first upstream duct for connecting an outlet of the first drying chamber with the first filter receptacle and a first downstream duct for connecting the first filter receptacle with the exhaust port; the second exhaust path includes a second upstream duct for connecting an outlet of the second drying chamber with the second filter receptacle and a second downstream duct for connecting the second filter receptacle with the 43first downstream duct; and the first and second filters are inserted into the first and second filter receptacles, respectively, to be connected to the first and second upstream ducts, respectively, as this represents a mere engineering choice for how to route the exhaust paths. 
	In regard to claim 9, similarly, there is no evidence where the first and second filter receptacles are located is critical. As shown in figure 6 of Jo, a majority of the exhaust paths are located between the first and second drying chambers. One of ordinary skill in the art would reasonably expect the filter receptacles could be connected to the exhaust paths at a location that is between the first and second drying chambers in the combination of Jo and Ahn. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn to include the first and second filter receptacles, and the downstream ducts that connect to them, at a location between the first and second drying ducts as this would fit with the general location of the exhaust paths. 
	In regard to claim 10, as shown in figure 6 of Jo, the exhaust paths connect near the front surface of the main body (110, 120). As shown in figures 3 and 6 of Ahn, the filter receptacle is open on a surface of the dryer. Predictably, a filter receptacle located on the front surface of the dryer would allow a user easy access to the filter. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn to form the first and second filter receptacles close to a front surface of the main body, and the filter tray receptacle open toward a front side of the main body in order to allow a user easy access to the filters. 
	In regard to claim 11, As shown in figure 6 of Jo, the first drying chamber (40) is larger than the second drying chamber (122). Jo does not disclose the diameter of the first exhaust path to be larger than that of the second exhaust path. There is no evidence the diameter of the exhaust paths is critical. Predictably, the diameters would be formed to handle to the required flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo and Ahn to form the first exhaust path with a larger diameter than that of the second exhaust path given the first exhaust path is required to handle a larger flow. 
	In regard to claim 15, in the combination of Jo and Ahn, the first and second filter receptacles are inherently disposed upstream of where the first and second exhaust paths are connected as there would be need for two filters after the exhaust paths are connected because there is only a single exhaust path at this point.

Allowable Subject Matter
Claims 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 12, there is no teaching or suggestion in Jo or Ahn for the first exhaust path to include a venturi tube, and for the second exhaust path to be connected to the venturi tube. Claims 13 and 14 depend from claim 12 and would be allowable for at least the same reason as claim 12. 

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
	In regard to the combination of Jo and Ahn, applicant argues that even if a filter is added to the exhaust line form the auxiliary chamber (120), “it seems difficult to implement the filter of the main chamber and the filter of the auxiliary chamber to be replaceable at the same time”. The examiner respectfully disagrees. The exhaust from the main chamber and the exhaust from the auxiliary chamber are shown to converge in a single discharge passage. Predictably a tray with two chambers could be connected at this point, which would allow exhaust from the main chamber and the independent chamber to be independently filtered. Applicant does not explain why it would be difficult to include two filters that are replaceable at the same time. Additionally, CN 1757816 is directed to a detergent box which is formed as a tray that is insertable into a washer. The detergent box is divided into two chambers (154, 155) that are each connected to separate passages. The detergent box uses one camber for the detergent and the other for a lint filter. CN 1757816 is considered to provide evidence that a tray having two chambers individually connected to separate passages is known in the art. Such a tray could predictably be formed to include a filter in each chamber. Therefore, the examiner respectfully disagrees it would be beyond one of ordinary skill in the art to include single tray having separate chambers, one having a filter for the exhaust from the main chamber and the other having a filter for the exhaust from the auxiliary chamber, as the filter assembly in the combination of Jo and Ahn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773